TO BE PUBLISHED



              Supreme Court of Kentucky
                              2021-SC-0488-KB

INQUIRY COMMISSION                                                     MOVANT


                             IN SUPREME COURT
V.



JOE STEWART WHEELER                                              RESPONDENT

                              OPINION & ORDER

      This case is before the Court upon the Inquiry Commission’s petition for

temporary suspension of Joe Stewart Wheeler, pursuant to SCR 3.165(1)(a).

Joe Stewart Wheeler’s bar number is 75983 and his last known bar roster

address is 338 West 4th Street, Russellville, KY 42276.

      The Inquiry Commission alleges there is probable cause to believe that

Wheeler is or has been misappropriating client funds and putting them to his

own personal use. Wheeler has responded to the petition and given his

explanation of the transactions, even conceding some guilt; but he insists that

he has not maliciously committed any wrongdoing and that he has taken steps

to rectify his admitted mishandling of funds. Moreover, Wheeler states he

intends to resign his membership in the Kentucky Bar Association, although

we have no record of whether he has taken steps to follow through on that

promise.
      The Office of Attorney General, Department of Criminal Investigations

informed the Office of Bar Counsel of a criminal investigation into Joe Wheeler

on October 12, 2021. The basis of this petition seems to be substantially

derived from the results of that investigation. We are unaware if any charges

have resulted from the investigation or if it is still on-going.

      A common device in all the subsequent allegations is Wheeler’s use of

cashier’s checks to siphon funds from accounts. For example, he is alleged to

make a payment from an account to a third-party using cashier’s checks. But

he then returns the cashier’s check to the bank and marks it as “not used.”

There is no proof yet in the record these checks were even sent to the

ostensibly intended recipient. He then deposited the checks into a different

account and used the funds for personal benefit.

      The first basis surrounds the $300,000 settlement of the James

Simmons personal injury suit. The Inquiry Commission alleges $207,000

personally benefitted Wheeler. Indeed, the Inquiry Commission states there is

no indication from Simmons’ bank records that he financially benefited from

the settlement at all. Some examples of alleged misappropriation of these

funds, attached to the petition by the Inquiry Commission, are $265 to

Affordable Lawn Care; $37,000 to Big Boy Auto Sales; $3,644 to the Kentucky

Department of Revenue; $18,302.42 to the United States Treasury; $6,452.32

to Mercedes Benz Financial Services; and $38,000 to Nova Wheeler, his wife, to

fund the purchase of a Toyota vehicle.




                                          2
      Wheeler denies any wrongdoing. Instead, he explains that Simmons was

a close family friend, with no wife or children of his own. Wheeler asserts that

Simmons simply had no interest in the settlement money and wished Wheeler

to use it for the benefit of his son and daughter. Wheeler also asserts that

Simmons could not accept the money and still accept Medicaid benefits. As a

result of his personal injury, Simmons had to live in an assisted-living facility.

The cost per month was roughly $6,000, but due to Medicaid, Simmons had

only to pay roughly $129 per month.

      The second basis involves the now-deceased Margie Gibbs and the

Margie Gibbs Trust. Wheeler was Gibbs’ attorney and had settled two separate

probate cases totaling $148,577.91. On September 15, 2017, the day Wheeler

became executor of Gibbs’ estate, he closed out some of her bank accounts and

the bank issued a cashier’s check of $4,498.96 to Wheeler. None of these funds

were deposited into the Gibbs Trust account. Instead, $900 was used to

purchase another cashier’s check for an unrelated client of Wheeler’s and the

remaining $3,592.96 was cashed out and is unaccounted for. Additionally,

Wheeler is alleged to have received $14,174 from the Gibbs Trust account by

two withdrawals made payable to Wheeler and a cashier’s check made payable

to a Price Funeral Home for $5,824. That cashier’s check was later deposited

into the J. Stewart Wheeler, Attorney at Law, escrow account with “not used”

written on the endorsement line. These funds were then used to pay off

Wheeler’s loans and credit cards.




                                         3
      Also, in regard to Margie Gibbs, Wheeler set up the Margie Gibbs

Testamentary Trust totaling $60,000 that was meant to provide for Gibbs’

disabled great-grandson. The Inquiry Commission alleges Wheeler has

personally benefited from that account to the tune of $41,531; while Belinda

Hoffman, the great-grandson’s legal guardian, has only received $7,600 from

the account. The Inquiry Commission alleges that several withdrawals totaling

$32,000 from this account by Wheeler have been made without a supporting

motion or court order. At least $10,000 is alleged to have been withdrawn from

this testamentary account in order to repay a personal loan Wheeler had made

to himself from the J. Stewart Wheeler, Attorney at Law, escrow account.

Another $14,000 is alleged to have been siphoned off, again by a cashier’s

check, and used to make two payments to American Express. A third cashier’s

check in the amount of $6,000 was allegedly used to cover the personal

expense of an $8,689.62 furniture set by Wheeler and his wife. Wheeler admits

to inadvertently commingling some funds of the Gibbs account with his own,

but denies any other wrongdoing.

      The third basis alleged by the Inquiry Commission involves James Hines,

son of Wheeler’s now-deceased client Gary Mitchell Hines. As a result of a

dispute between his heirs, $78,450 was deposited into the J. Stewart Wheeler,

Attorney at Law, escrow account associated with Gary Hines. Wheeler had a

$30,000 cashier’s check issued and made payable to James Hines. The Inquiry

Commission alleges Wheeler has misappropriated $18,320 out of the $30,000

through a practice of making cashier’s checks payable to James Hines,

                                       4
marking them as “not used,” then depositing them, and repurchasing new

cashier’s checks for smaller amounts. Wheeler denies any wrongdoing in this

matter, asserting he was without authority to deliver the checks to James

Hines. Wheeler also states the case was settled between the estate and James;

the latter being represented by counsel from Jefferson County.

      Finally, several miscellaneous transactions are alleged. Most strikingly is

the total of $342,990 received by Wheeler from a Kevin Robertson and Big Boys

Auto Sales 2. The Inquiry Commission notes that several checks made by

Robertson to Wheeler have the names of various of Wheeler’s clients on the

memo line. Wheeler asserts that Robertson would advance retainer fees on

behalf of clients who could not afford to pay. In return, Wheeler would sign a

promissory note agreeing to repay Robertson if any clients defaulted in paying

him back.

      When it “appears that probable cause exists to believe that an attorney is

or has been misappropriating funds the attorney holds for others to his/her

own use or has been otherwise improperly dealing with said funds[,]” then an

order of temporary suspension may be issued by this Court. SCR 3.165(1)(a).

Although Wheeler has advanced some plausible explanations for his handling

of funds, this Court is not a fact-finding body in this instance. Given the

standard of probable cause is something less than more likely than not, we

cannot but conclude the Inquiry Commission has demonstrated probable

cause exists to believe Wheeler has misappropriated client funds. Therefore, we




                                        5
agree that Wheeler’s license to practice law should be temporarily suspended

pursuant to SCR 3.165(1).

      ACCORDINGLY, IT IS HEREBY ORDERED:

   1. Joe Stewart Wheeler is temporarily suspended from the practice of law in

      the Commonwealth of Kentucky, effective upon date of entry of this

      Order, pending further orders from this Court;

   2. Disciplinary proceedings against Wheeler may be initiated by the Inquiry

      Commission pursuant to SCR 3.160, unless already begun or unless

      Wheeler resigns under terms of disbarment;

   3. Pursuant to SCR 3.165(2), Wheeler is restricted from any further

      handling—including but not limited to deposits, withdrawals, transfers,

      or the issuing of checks and cashier’s checks—of client funds which may

      now be in the J. Stewart Wheeler, Attorney at Law, Escrow Account and

      the Wheeler & Wheeler Escrow Account. “[W]hen served on any bank

      maintaining any account upon which said attorney may make

      withdrawals,” this Order will “serve as an injunction to prevent said bank

      from making any further payment from such account or accounts on any

      obligation except in accordance with restrictions imposed by the Court . .

      . .” SCR 3.165(2);

   4. Pursuant to SCR 3.165(5), Wheeler shall, within twenty days from the

      date of entry of this Order, notify in writing all clients of his inability to

      provide further legal services and furnish the Director of the Kentucky

      Bar Association with copies of all such letters;

                                          6
5. Pursuant to SCR 3.165(6), Wheeler shall immediately, to the extent

   reasonably possible, cancel and cease any advertising activities in which

   he is engaged.

All sitting. All concur.

ENTERED: March 24, 2022.



                                           ____ __________________________________
                                          CHIEF JUSTICE




                                    7